Citation Nr: 0723984	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-18 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from February 1974 to February 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The RO previously denied the veteran's service-connection 
claim for hepatitis in September 1976 on the basis that the 
veteran failed to report for a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran, through his representative 
contends that he contracted hepatitis during active military 
service and that he was treated for hepatitis in 1976.

The veteran abandoned his September 1976 original service 
connection claim for hepatitis by failing to report for a 
scheduled VA examination.  He was informed by way of a letter 
dated in September 1976 that no further action would be taken 
unless he informed the RO of his willingness to report for an 
examination.  The pertinent regulations in effect at the time 
the original service connection claim was filed indicate that 
every person applying for or in receipt of compensation or 
pension shall submit to examinations, including periods of 
hospital observation, when requested by the Veterans 
Administration under Veterans Administration regulations or 
other proper authority. 38 C.F.R. § 3.329 (1976).

Furthermore, where evidence requested in connection with an 
original claim is not furnished within one year after the 
date of request, the claim will be considered abandoned.  38 
C.F.R. § 3.158 (1976).  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim. 
Id. 

Here, the veteran did not report for the required medical 
examination or inform the RO of his subsequent willingness to 
report for an examination within the specified one year of 
the request.  The RO sent correspondence to the veteran's 
last known address, the address he provided on the original 
compensation application, and received no response.  
Therefore, the RO was required, pursuant to applicable VA 
regulations, to consider the claim abandoned. See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).

However, the Board's review of the claims file reveals that 
additional action is required pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) established significant new 
requirements with respect to the content of the duty-to-
inform notice which must be provided to a veteran who is 
petitioning to reopen a claim.  The Court held that VA must 
notify the veteran of the evidence and information that is 
necessary to reopen the claim and VA must notify the veteran 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the veteran.  In addition, the Court held 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The veteran was provided with a VCAA notification 
letter, but it did not meet the requirements set forth in 
Kent as it did not explain the element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  A remand is therefore required.  

The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  For the Board to 
address whether new and material evidence has been presented, 
without proper VCAA notice being provided to the veteran, may 
result in prejudice unless corrective action is taken. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice regarding the request to reopen 
the claim for service connection for 
hepatitis.  The notice letter must 
describe the elements necessary to 
establish service connection for 
hepatitis, and must describe what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial (in particular, the 
veteran should be informed that evidence 
of current chronic disability is 
required).  The veteran should then be 
afforded an appropriate period of time to 
respond.  The RO should attempt to obtain 
any additional evidence identified as 
relevant by the veteran during the course 
of the remand. 

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remain denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations, to include 38 C.F.R. 
§ 3.156, considered pertinent to the 
issue currently on appeal.  The SSOC 
should also include a discussion of any 
and all relevant evidence submitted by 
the veteran's representative.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



